To compel respondent to pay to relator, who is a member of the board of public works of Detroit, his salary as fixed immediately after his appointment.
Denied April 16, 1878.
Relator was appointed for four years from January 30, 1877. On the 11th of February, 1877, his salary was fixed for the ensuing year at $3,000. In December, 1877, it was fixed for the second year at $2,500.
The charter of .the city, by a provision made in 1871, forbids a reduction of salary of any city officer during his term. Act No. 392, Laws of 1873, creating a board of public works, provides that each member shall receive such salary as the Common Council may from time to time establish.